—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, challenges the determination finding him guilty of violating the prison disciplinary rules that prohibit inmates from fighting and possessing weapons. In addition to the misbehavior report, testimony from two corree*538tion officers who observed the incident established that petitioner was seen fighting with another inmate and, as correction officers approached, he was observed throwing an object, later identified as a razor. The other inmate sustained a laceration to his face during the fight. This evidence, together with the reasonable inferences to be drawn therefrom, provide substantial evidence to support the determination of guilt (see, Matter of Spencer v Goord, 245 AD2d 827, lv denied 91 NY2d 811). While the correction officer who observed petitioner throwing the razor failed to endorse or prepare the misbehavior report as provided in 7 NYCRR 251-3.1 (b), under the circumstances presented here, any such error is harmless inasmuch as petitioner has failed to demonstrate any prejudice resulting therefrom (see, Matter of Bolling v Coombe, 234 AD2d 730). Petitioner’s remaining contentions, including his challenge to the sufficiency of the misbehavior report and claim of Hearing Officer bias, have been reviewed and found to be without merit.
Mercure, J. P., Crew III, Yesawich Jr., Carpinello and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.